HOUSTON, Justice.
We deny the petition for the writ of certiorari; however, in doing so, we note that Ex parte McLendon, 455 So.2d 863 (Ala.1984), is not applicable in this case, for the reasons stated in Judge Thigpen’s special opinion concurring in the result. 681 So.2d 242, at 245. Judge Thigpen’s special opinion correctly stated the standard applicable to the custody determination in this case. We adopt the second through fifth paragraphs of his opinion as part of our opinion here.
WRIT DENIED.
HORNSBY, C.J., and MADDOX, SHORES, STEAGALL, INGRAM and COOK, JJ., concur.